

116 HR 3871 IH: Protecting the Independent Funding of the Office of Financial Research Act
U.S. House of Representatives
2019-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3871IN THE HOUSE OF REPRESENTATIVESJuly 22, 2019Mr. Foster introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Financial Stability Act of 2010 to preserve the independent funding of the Office of
			 Financial Research.
	
 1.Short titleThis Act may be cited as the Protecting the Independent Funding of the Office of Financial Research Act. 2.Preserving independent fundingThe Financial Stability Act of 2010 (12 U.S.C. 5311 et seq.) is amended—
 (1)in section 152— (A)by amending subsection (c) to read as follows:
					
						(c)Budget
 (1)In generalThe Director shall have sole discretion to establish the annual budget of the Office. (2)Minimum Funding Level of the BudgetThe annual budget of the Office in any given fiscal year shall not be less than a dollar amount equal to the budget of the Office in fiscal year 2017.
 (3)Adjustment of Minimum Funding LevelThe dollar amount referred to in paragraph (2) shall be adjusted annually by the Director, using the percent increase, if any, in the employment cost index for total compensation for State and local government workers published by the Federal Government, or the successor index thereto, for the 12-month period ending September 30 of the year preceding the annual budget.; 
 (B)in subsection (d), by striking , in consultation with the Chairperson, each place such term appears; (C)in subsection (h), by striking , in consultation with the Chairperson,; and
 (D)in subsection (i), by striking , in consultation with the Chairperson,; (2)in section 155—
 (A)in subsection (d), by inserting before the period the following: , as determined in the sole discretion of the Director; and (B)by adding at the end the following:
					
 (e)ReviewabilityNotwithstanding any other provision of this subtitle, the funding pursuant to subsection (d) shall not be subject to review by the Committees on Appropriations of the House of Representatives and the Senate.
 (f)Preservation of the Office of Financial Research’s independenceNothing in this section shall authorize the Secretary to influence the budget or the number or compensation of employees of the Office..
				